UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4997



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


DEONE ANTONIO MELVIN, a/k/a D,

                                            Defendant - Appellant,

          and


MARLON JERMAINE MCCORTER,

                                                         Claimant.




                              No. 05-4998



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


ADRIAN ALEXANDER, a/k/a AD,

                                            Defendant - Appellant,

          and
MARLON JERMAINE MCCORTER,

                                                        Claimant.



                            No. 05-4999



UNITED STATES OF AMERICA,

                                            Plaintiff - Appellee,

          versus


RAMONE STEPHON JONES, a/k/a Duggie,

                                           Defendant - Appellant.



                            No. 05-5000



UNITED STATES OF AMERICA,

                                            Plaintiff - Appellee,

          versus


STEPHON MASON, a/k/a Step, a/k/a Step Dog,
a/k/a Dog,

                                           Defendant - Appellant.



Appeals from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CR-03-321)




                               - 2 -
Argued:   March 16, 2007                   Decided:   July 13, 2007


Before MOTZ and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


ARGUED: Sol Zalel Rosen, Washington, D.C., for Appellant Deone
Antonio Melvin; John James Carney, Washington, D.C., for Appellant
Adrian Alexander; Eric Matthew Glass, CLARK & GLASS, Rockville,
Maryland, for Appellant Ramone Stephon Jones; Marc Lanny Resnick,
Washington, D.C., for Appellant Stephon Mason. Jason M. Weinstein,
Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Greenbelt, Maryland, for Appellee.     ON BRIEF: Rod J.
Rosenstein, United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 3 -
PER CURIAM:

     In this consolidated appeal, Deone Melvin, Adrian Alexander,

Ramone Jones, and Stephon Mason raise numerous challenges to their

convictions for various offenses related to drug trafficking, money

laundering, and/or possession of firearms.        Jones also challenges

his sentence.     Finding no reversible error, we affirm the district

court’s judgments.



                                      I

                                      A

     Some time in 1997, Shahid Omar, who was running a drug

distribution operation in Maryland, began to obtain cocaine in New

York from Francisco Despiau.        Despiau was a drug trafficker, with

several sources of supply.     He also outfitted vehicles with hidden

compartments to help facilitate the transportation of drugs.         Over

time,   Despiau    sold   several    vehicles   outfitted   with   hidden

compartments to both Omar and Mason.

     Despiau’s first transaction with Omar involved two kilograms

of cocaine.   Thereafter, Omar made trips to New York every five to

six days, purchasing on average between three and five kilograms of

cocaine.   On some of these trips, Omar was accompanied by Mason.

On one occasion, Mason, accompanied by Jones, went to New York to

retrieve from Despiau approximately $35,000, which was previously

left as a deposit for cocaine that ultimately could not be obtained


                                    - 4 -
at that time.       Mason and Jones were unsuccessful on this trip, but

Mason returned to New York a few days later and retrieved the

money.

     Once the cocaine arrived in Maryland, Omar sold it to several

customers, including Mason.           Mason in turn had customers of his

own, including Aaron Harrod.          Harrod met Mason in 1999 and began

purchasing cocaine from him.           During one of these transactions,

Mason brought Omar along with him.          At the meeting, Harrod and Omar

recognized each other, as they attended high school together.

Based    on   this    earlier   acquaintance     with     Omar,    Harrod    began

purchasing      cocaine    directly    from   Omar   to    avoid    paying     the

middleman’s premium charged by Mason.

     On September 4, 1999, Harrod met Omar to consummate a three

kilogram transaction.       Harrod approached Omar’s vehicle and handed

Mason, who was a passenger in the vehicle, $66,000. Moments later,

Omar shot Harrod seven to eight times, wounding him.                   Omar was

arrested      and    detained   for   the   shooting.      Thereafter,       Mason

attempted to get $25,000 from Despiau to give to Harrod in exchange

for Harrod’s promise not to testify against Omar.                  When Despiau

asked Mason what he would do if Harrod testified, Mason responded

that he would “do” Harrod to prevent him from testifying.                   Harrod

eventually received $25,000 and signed an affidavit stating that

Omar did not shoot him. At Omar’s trial, however, Harrod testified

truthfully.


                                      - 5 -
     While     Omar     was     incarcerated,    Mason      forged      a    direct

relationship with Despiau. For his first transaction with Despiau,

Mason traveled to New York with Jones and purchased 400 grams of

cocaine. Thereafter, Mason purchased larger quantities of cocaine.

For each of these transactions, Mason paid Omar a fee because Omar

was responsible for finding Despiau as a source of cocaine.

     In April 2000, law enforcement officers searched Mason’s blue

Ford Windstar.       In the hidden compartment under the rear seat, the

officers found a cache of weapons, including the gun that Omar had

used to shoot Harrod.         Following this search, Mason was arrested

and incarcerated.         As a result, Mason gave Melvin and Jones

permission to contact Despiau, so that they could obtain cocaine

from Despiau while Mason was incarcerated.

     While    Mason    was    incarcerated,     Melvin    and   Jones       traveled

regularly, by themselves and with others, to buy cocaine from

Despiau.   On average, Melvin and/or Jones picked up approximately

ten kilograms of cocaine per week. On one occasion, they purchased

approximately thirty kilograms of cocaine.               Melvin and Jones also

obtained     from     Despiau    numerous     vehicles     containing        hidden

compartments.       Most if not all of the vehicles were placed in names

other than those of the true users.

     Melvin and Jones were assisted by drivers who picked up

cocaine from, and delivered drug money to, Despiau.                  Melvin used

Alexander as a driver, while Jones used Bennie Wilder.


                                     - 6 -
     In letters that Mason wrote to Melvin and Jones from jail,

Mason insisted that Melvin and Jones pay him a fee every time they

obtained cocaine from Despiau.      In the late summer of 2002, Mason

was released from jail and immediately began to purchase cocaine

from Despiau.      Between the summer of 2002 and the spring of 2003,

Melvin, Mason, and Jones together distributed at least eighty

kilograms of cocaine.     Mason distributed some cocaine and cocaine

base (crack) that he prepared in a microwave to Brian Elzey.

Wilder also purchased cocaine from Mason in order to “cook” it into

crack for resale.

     By the spring and summer of 2003, Jones and Mason ran up such

huge debts--Jones owing as much as $100,000, while Mason owed

approximately $40,000--that Despiau cut off their supply of cocaine

and sought to collect the money owed to him from prior deals.

Melvin, Jones, Mason, and Alexander became increasingly frustrated

by their inability to get more cocaine from Despiau and looked for

alternate sources of supply.

     During the summer of 2003, the Drug Enforcement Administration

(DEA) intercepted conversations occurring over telephones utilized

by Mason and Melvin, including numerous conversations concerning

the sale and purchase of cocaine.           Melvin and Alexander were

overheard discussing which vehicles with hidden compartments should

be taken to New York for the purpose of bringing back cocaine and

strategies   for    avoiding   police   detection   during   these   trips.


                                  - 7 -
Melvin, Jones, Mason, Alexander, and others discussed how they

could pay off the debts owed to Despiau and how soon thereafter

they would be able to get more cocaine.        Melvin and Jones discussed

an incident in which Alexander had fled from police after being

stopped because he had a gun in the glove compartment.           Alexander,

in another intercepted call, described an incident in which he was

shot at and had to go to his vehicle to retrieve a gun and return

fire.     Other intercepted conversations concerned weapons and the

titling of vehicles and assets in the names of other persons,

including Audrey Melvin (Deone Melvin’s mother) and Derrick Tobias.

     At the culmination of the investigation, on July 31, 2003,

Melvin,    Jones,   and    Mason   were    arrested,    along   with   other

codefendants.       Law   enforcement     officers   also   executed   search

warrants at multiple locations.           The officers found a Glock .45

caliber pistol in Melvin’s bedroom at the apartment he shared with

Jones in Upper Marlboro, Maryland. During wiretapped calls, Melvin

and Jones discussed placing guns at the home of Dana Dark at 4310

Lavender Lane in Bowie, Maryland, because of their concerns that

law enforcement might search their apartment. At the Lavender Lane

location, the officers recovered a Ruger 9 mm pistol, a Heckler &

Koch .40 caliber pistol, an Intratec 9 mm pistol, and a Masterpiece

Arms .45 caliber pistol.

     In an area of Audrey Melvin’s home utilized by Deone Melvin,

agents found a rifle, a digital scale with cocaine residue, a Pyrex


                                   - 8 -
dish with crack residue, and other materials used for the packaging

and cooking of cocaine, as well as a money counter.                    Upon his

arrest, Melvin voluntarily waived his Miranda1 rights and agreed to

be interviewed by law enforcement officers.

       At Mason’s home at 415 Aragona Drive in Fort Washington,

Maryland, law enforcement officers recovered a .38 caliber revolver

with an obliterated serial number.              In the hidden compartment of

the blue Ford Explorer parked at the home, the officers found

approximately 125 grams of cocaine and a Heckler & Koch .45 caliber

pistol.

       In December 2003, law enforcement officers located Alexander

at his girlfriend’s home.            In a Chevrolet Tahoe registered to

Alexander’s brother, but used by Alexander, the officers found a

Heckler & Koch .40 caliber handgun.

                                          B

       On November 13, 2003, by way of a superseding indictment,

Melvin, Jones, Mason, and Alexander were charged, along with twelve

others, in a fifteen-count indictment returned by a federal grand

jury sitting in the District of Maryland.              In Count One, Melvin,

Jones, Mason, and Alexander were charged, with several others,

with       conspiracy   to   distribute   and   to   possess   with   intent   to

distribute five kilograms or more of cocaine and fifty grams or

more of crack, 21 U.S.C. §§ 841(a)(1) and 846.                 In Count Three,


       1
        Miranda v. Arizona, 384 U.S. 436 (1966).

                                      - 9 -
Melvin, Jones, and Mason were charged with conspiracy to commit

money laundering, 18 U.S.C. § 1956(h).           This count was premised on

the numerous transactions where members of the conspiracy acquired

vehicles and titled those vehicles in other people’s names (usually

relatives) to hide the facts that those vehicles were acquired with

drug proceeds and used by the members of the conspiracy.            In Counts

Four and Six, respectively, Jones and Mason were charged with money

laundering,      and   aiding    and    abetting   the    same,    id.       §§   2

and 1956(a)(1).        These counts related to the acquisition and

titling of two Ford Explorers.          In Count Five, Melvin was charged

with distribution of cocaine, and aiding and abetting the same, id.

§   2,   21   U.S.C.   §   841(a)(1).     This   count   related   to    a    drug

transaction involving Melvin.            In Counts Eight, Nine, and Ten,

Melvin was charged with possession of a firearm in furtherance of

a drug trafficking crime, and aiding and abetting the same, id.

§ 2, 21 U.S.C. § 924(c)(1).            Of note, Count Nine related to the

firearms found in Melvin’s bedroom at the apartment he shared with

Jones, and Count Ten related to the firearms recovered at Lavender

Lane.    Jones was also charged with a § 924(c)(1) offense in Count

Ten relating to the firearms found at Lavender Lane.               Melvin (in

Count Eleven), Jones (in Count Twelve), and Mason (in Counts

Thirteen and Fourteen) were charged with possession of a firearm by

a convicted felon, and aiding and abetting the same, 18 U.S.C. §§ 2

and 922(g)(1).      Count Eleven related to the rifle found in Audrey


                                    - 10 -
Melvin’s home in an area used by Melvin; Count Twelve related to

the firearms found at Lavender Lane; and Counts Thirteen and

Fourteen related to the firearms found at Mason’s home.

       Following a jury trial, Melvin was convicted of Counts One and

Five; however, the jury found that Melvin’s Count One conspiracy

offense only involved the distribution of cocaine.              The jury found

Melvin   not   guilty    on   Count    Eight   and   was   deadlocked     on    the

remaining counts.       Jones was found guilty of the money laundering

conspiracy charged in Count Three, and the jury was deadlocked on

the remaining counts.         Mason was found guilty of only one of the

§ 922(g)(1) counts (Count Fourteen), and the jury was deadlocked as

to the remaining counts.        As to Alexander, the jury was unable to

reach a verdict.

       In view of the mixed verdict on the superseding indictment,

the    government   returned     a    thirteen   count     second     superseding

indictment. In Count One, Jones, Mason, and Alexander were charged

with   conspiracy   to    distribute     and   to    possess   with    intent   to

distribute five kilograms or more of cocaine and fifty grams or

more of crack, 21 U.S.C. §§ 841(a)(1) and 846.                 This count was

premised on the same conduct that formed the basis of Count One of

the superseding indictment.          In Count Three, Melvin and Mason were

charged with conspiracy to commit money laundering, 18 U.S.C.

§ 1956(h).     The allegations in this count essentially mirrored the

allegations in Count Three of the superseding indictment.                  Jones


                                      - 11 -
(in Count Four) and Mason (in Count Five) were charged with money

laundering,   and    aiding     and   abetting   the   same,   id.   §§   2

and 1956(a)(1). Each of these counts related to the acquisition of

a Ford Explorer.    Melvin (in Counts Six and Seven), Jones (in Count

Seven), and Mason (in Count Eleven) were charged with possession of

a firearm in furtherance of a drug trafficking crime, and aiding

and abetting the same, id. § 2, 21 U.S.C. § 924(c)(1).          Count Six

related to the firearms found in Melvin’s bedroom in the apartment

he shared with Jones, and Count Seven related to the firearms

recovered at Lavender Lane.       Count Eleven related to the firearms

recovered at Mason’s home.      Melvin, Jones, and Alexander each were

charged with one § 922(g)(1) violation in Counts Eight, Nine, and

Thirteen, respectively.       Count Eight related to the rifle found in

Audrey Melvin’s home in an area used by Melvin; Count Nine related

to the firearms found at Lavender Lane; and Count Thirteen related

to the firearm recovered from Alexander’s Tahoe. In Count Ten, the

government charged Mason with possession of cocaine with the intent

to distribute, 21 U.S.C. § 841(a)(1).        This count related to the

cocaine recovered from the Ford Explorer parked in front of Mason’s

home on July 31, 2003.         The second superseding indictment also

contained a forfeiture allegation.2


     2
      Count Two of both the superseding indictment and the second
superseding indictment related to allegations that Mason and others
were involved in a conspiracy to distribute crack and PCP.
Ultimately, Count Two of the second superseding indictment was
dismissed by the government.

                                  - 12 -
      Following a second jury trial, a jury convicted the appellants

of the counts outlined above. Melvin received concurrent sentences

of   180   months’   imprisonment      on   Counts     One    and     Five   of   the

superseding indictment and Count Three of the second superseding

indictment; a 120 month concurrent sentence on Count Eight of the

second superseding indictment; a five year consecutive sentence on

Count Six of the second superseding indictment; and a twenty-five

year consecutive sentence on Count Seven.               Jones received a 300

month sentence on Count One of the second superseding indictment;

a 240 month concurrent sentence on Count Three of the superseding

indictment; a 240 month concurrent sentence on Count Four of the

second superseding indictment; a 120 month concurrent sentence on

Count Nine of the second superseding indictment; and a five year

consecutive sentence on Count Seven of the second superseding

indictment.    Mason received a life sentence on Count One of the

second superseding indictment; a 240 month concurrent sentence on

Count Three of the second superseding indictment; a 240 month

concurrent    sentence   on    Count    Five   of    the     second    superseding

indictment; a 360 month concurrent sentence on Count Ten of the

second superseding indictment; a five year consecutive sentence on

Count Eleven of the second superseding indictment; and a 120 month

concurrent    sentence    on    Count       Fourteen    of     the     superseding

indictment.    Alexander received a 295 month sentence on Count One

of the second superseding indictment and a 120 month concurrent


                                    - 13 -
sentence on Count Thirteen of the second superseding indictment.

Each appellant noted a timely appeal.



                                           II

     The appellants, individually and collectively, raise several

challenges to the district court’s denial of their motions for

severance.     Melvin, Alexander, and Jones argue that their cases

should have been severed from Mason’s case because the evidence

concerning the shooting and robbery of Harrod unfairly prejudiced

their respective cases.          Melvin contends that he was entitled to

have his case severed from the cases of the other three appellants

because his acquittal in the first trial of being involved in a

conspiracy    to     distribute   crack         precluded   the   government   from

including him in a second trial where the defendants were charged

with conduct he was acquitted of in the first trial.

                                           A

     The Supreme Court has indicated that “[t]here is a preference

in the federal system for joint trials of defendants who are

indicted together.”          Zafiro v. United States, 506 U.S. 534, 537,

(1993).      Under    Rule    14(a)   of       the   Federal   Rules   of   Criminal

Procedure, if the joinder of defendants for trial appears to

prejudice a defendant, a district court may sever the defendants’

trials or provide any other relief that justice requires.                    Fed. R.

Crim. P. 14(a).       Accordingly, severance under Rule 14 is warranted


                                      - 14 -
only when “there is a serious risk that a joint trial would

compromise a specific trial right of one of the defendants, or

prevent the jury from making a reliable judgment about guilt or

innocence.”     Zafiro,   506   U.S.    at   539.     The   defendant   must

“establish that actual prejudice would result from a joint trial,

. . . and not merely that a separate trial would offer a better

chance of acquittal.”     United States v. Reavis, 48 F.3d 763, 767

(4th Cir. 1995) (citation and internal quotation marks omitted).

The “prejudice must be of a type against which the trial court was

unable to afford protection.”       United States v. Faulkner, 17 F.3d

745, 759 (5th Cir. 1994) (citation and internal quotation marks

omitted).     Finally, we review the district court’s rulings on

severance and mistrial claims for an abuse of discretion, United

States v. West, 877 F.2d 281, 287-88 (4th Cir. 1989), and factual

findings made in conjunction with these claims are reviewed for

clear error, United States v. Smith, 44 F.3d 1259, 1269 (4th Cir.

1995).

                                    B

     Jones    and   Alexander   contend    that   they   were    entitled   to

severance because the government decided to introduce evidence at

trial involving the shooting of Harrod.           We disagree.

     Most of the testimony of the witnesses at trial concerned the

distribution of drugs rather than the shooting of Harrod.               Thus,

the evidence concerning the Harrod shooting was not the highlight


                                  - 15 -
of the government’s case on Count One, though it was plainly

relevant to the government’s claim that the conspiracy started with

Omar and Mason and continued with the addition of Jones and

Alexander.    The relevancy of the evidence unquestionably counsels

against severance.             Moreover, any prejudice flowing from the

admission    of    the    Harrod     shooting        evidence     was   substantially

diminished by the evidence that Jones and Alexander possessed

firearms.    Finally, judicial economy considerations weigh in favor

of a joint trial here.           The case involved numerous defendants, a

multi-count   indictment,          and    a   multi-week    trial       with   numerous

witnesses    and       substantial       physical     evidence.         In     order    to

completely    shield       Jones    and       Alexander    from    the      potentially

prejudicial effect of the Harrod shooting evidence, the district

court would have had to order a separate trial and many of the

witnesses would have had to testify in multiple proceedings.                           The

need to avoid such wasteful expenditure of judicial resources is

the basis for the default rule that conspirators should be tried

together.    Cf. United States v. Pepe, 747 F.2d 632, 651 (11th Cir.

1984) (stating that judicial economy weighed “heavily” against

severance    in    a    case    involving      six    defendants,       a    seven-count

indictment, and a five-week trial).3




     3
      Melvin argues that the spillover                    effect of the Harrod
shooting evidence prejudiced his case.                     We find no merit to
Melvin’s argument.

                                         - 16 -
                                       C

     Melvin contends that he was entitled to severance at the

second trial because he was acquitted at the first trial of

engaging in a conspiracy to distribute fifty grams or more of

crack.    According to Melvin, because of his partial acquittal on

Count One, the government “was collaterally estopped from raising

the issue of ‘crack’ cocaine in relation to . . . Melvin.”

Appellant’s Br. at 12.

     For criminal purposes, the doctrine of collateral estoppel

derives   from   the      Fifth   Amendment’s    guarantee    against   double

jeopardy.   Ashe v. Swenson, 397 U.S. 436, 445 (1970).             As the Court

explained in Ashe, “when an issue of ultimate fact has once been

determined by a valid and final judgment, that issue cannot again

be litigated between the same parties in any future lawsuit.”               Id.

at 443.   Similarly, as we have held previously, “[d]ouble jeopardy

is a constitutional bar not only to retrial for the same offense,

but also to relitigation of adjudicated issues whether they emerge

in trials for the same or distinct offenses.”                United States v.

Nash, 447 F.2d 1382, 1384 (4th Cir. 1971).             Although the doctrine

of collateral estoppel was first developed in the realm of civil

litigation,   it    now    constitutes     a   fixed   principle   of   federal

criminal law.      See United States v. Oppenheimer, 242 U.S. 85, 87,

(1916) (“It cannot be that the safeguards of the person, so often

and so rightly mentioned with solemn reverence, are less than those


                                     - 17 -
that protect from a liability in debt.”).        Collateral estoppel is

not to be applied mechanically, however, but only with “realism and

rationality.”    Ashe, 397 U.S. at 444.

     In United States v. Fiel, 35 F.3d 997 (4th Cir. 1994), we

identified the five elements relevant to a collateral estoppel

claim.   They are:

     (1) whether the issue in question is identical to the
     previous issue;

     (2) whether it was actually determined in the prior
     adjudication;

     (3) whether     it   was    necessarily     decided      in    that
     proceeding;

     (4) whether the resulting judgment settling the issue was
     final and valid; and

     (5) whether the parties had a full and fair opportunity
     to litigate the issue in the prior proceeding.

Id. at 1006.    In order for a criminal prosecution to be barred by

collateral   estoppel   under   the   Fiel   test,   each    of    these   five

elements must be resolved in the movant’s favor.            United States v.

Ruhbayan, 325 F.3d 197, 202 (4th Cir. 2003).           In seeking relief

here, Melvin contends that the Fiel test is satisfied.

     In assessing a collateral estoppel claim, a reviewing court is

obliged to “examine the record of [the] prior proceeding, taking

into account the pleadings, evidence, charge, and other relevant

matter, and conclude whether a rational jury could have grounded

its verdict upon an issue other than that which the defendant seeks



                                 - 18 -
to foreclose from consideration.”       Fiel, 35 F.3d at 1006 (citation

and internal quotation marks omitted).

        In the second trial, Melvin was not charged in Count One, the

drug conspiracy count.        He was charged with participating in a

§   1956(h)    money    laundering    conspiracy,        two   violations   of

§ 924(c)(1), and one § 922(g)(1) violation.            The unlawful activity

listed in the money laundering count was the distribution of

“controlled substances.”         The predicate drug offense in Melvin’s

§ 924(c)(1) counts was the conspiracy “charged in Count One of

[the]     Second   Superseding    Indictment,     to   wit,    conspiracy   to

distribute and to possess with intent to distribute controlled

substances.”       In   its   instructions   to    the    jury   on   Melvin’s

§ 924(c)(1) counts, the district court made it clear that the drug

offense involved in those counts involved only cocaine.               The court

instructed the jury that it was

        not being asked to determine whether . . . Melvin is
        actually guilty of the drug conspiracy charged in Count
        One . . . , [rather] for purposes of determining his
        guilt or innocence as to Counts Six or Seven, you should
        first determine whether he participated in a conspiracy
        to distribute or possess with intent to distribute powder
        cocaine.

        In our view, the government was not collaterally estopped from

introducing evidence against Melvin related to the distribution of

crack by Melvin or others.         The jury in the first trial did not

acquit Melvin of distributing crack; rather, it acquitted him of

conspiring with others to do so.         Therefore, the only issue the


                                    - 19 -
government was prevented from relitigating was whether Melvin

entered   into    an    agreement      with    others    to    distribute    crack.

Unfortunately for Melvin, none of the offenses he was charged with

in the second superseding indictment required the jury to determine

if he agreed with others to distribute crack.

     To be sure, the § 922(g)(1) count, as all parties seem to

concede, has nothing to do with crack.                Cf. United States v. Moye,

454 F.3d 390, 395 (4th Cir.) (en banc) (noting that the elements

required for conviction under § 922(g)(1) are: (1) the defendant

previously had been convicted of a crime punishable by a term of

imprisonment     exceeding     one     year;    (2)    the    defendant   knowingly

possessed, transported, shipped, or received, the firearm; and (3)

the possession was in or affecting commerce, because the firearm

had traveled in interstate or foreign commerce at some point during

its existence), cert. denied, 127 S. Ct. 452 (2006).                  With regard

to the money laundering conspiracy count, to establish that Melvin

participated     in    the   alleged    money    laundering       conspiracy,   the

government was required to prove (1) that there was an agreement

between two or more persons to engage in financial transactions

involving the proceeds from the distribution of cocaine and/or

crack and (2) that Melvin joined the agreement knowing its purpose

and with the intent to further the illegal purpose.                 United States

v. Meshack, 225 F.3d 556, 573-74 (5th Cir. 2000).                  As part of its

burden of proof, the government was required to demonstrate the


                                       - 20 -
existence of an unlawful activity that involved the distribution of

either cocaine or crack.           As such, the evidence concerning the

distribution of crack was relevant to the government’s burden of

proving the existence of an unlawful activity.                     Of course, the

government was not required to prove that Melvin distributed

cocaine and/or crack. All the government was required to prove was

that Melvin, with the requisite knowledge and intent joined a

conspiracy    whose   aim   was    to    conduct    a    financial       transaction

involving    the   proceeds   of    an   unlawful       activity    and    that   the

unlawful activity involved the distribution of either cocaine or

crack by Melvin or others.         Cf. United States v. Magluta, 418 F.3d

1166, 1174 (11th Cir. 2005) (holding that the defendant’s guilt of

the criminal activity charged in the earlier case was not an

element of the money laundering charges he was convicted of in the

second case, as the government did not have to prove that defendant

personally committed the felony drug offenses, only that, with the

requisite    knowledge      and    intent,    he    conducted        a     financial

transaction involving the proceeds of felony drug offenses), cert.

denied, 126 S. Ct. 2966 (2006).               Accordingly, whether Melvin

entered into an agreement to distribute crack had nothing to do

with the jury’s resolution of the money laundering conspiracy

count.

     Finally, with regard to the § 924(c)(1) counts, the district

court’s limiting instruction ensured that the jury did not resolve


                                    - 21 -
any question concerning crack as it related to Melvin. Indeed, the

jury was instructed only to resolve the question of whether Melvin

possessed the firearms in furtherance of a conspiracy to distribute

cocaine. Thus, the evidence of the distribution of crack played no

role in the jury’s resolution of Melvin’s § 924(c)(1) counts and,

therefore, the doctrine of collateral estoppel has no application

to the jury’s consideration of these counts.



                                III

     Alexander challenges several aspects of the district court’s

ruling denying his motion to suppress.    The facts of this issue are

as follows.

     On December 2, 2003, law enforcement officers observed a gold

2002 Chevrolet Tahoe used by Alexander parked outside of 4019

Cooper’s Lane, Hyattsville, Maryland, the residence of Alexander’s

girlfriend.   At that time, Alexander was a fugitive, with an open

arrest warrant based on the indictment returned on July 9, 2003.

Although the Tahoe was registered to Alexander’s brother, Alexander

previously had been seen driving the vehicle on multiple occasions,

including during meetings with Melvin.4     Believing that Alexander

might be inside his girlfriend’s house, the officers returned the



     4
      The law enforcement officers also had a reasonable basis to
believe that the Tahoe was used by Alexander during the course of
the conspiracy to take Melvin to New York to acquire cocaine from
Despiau.

                              - 22 -
next day, December 3, and again spotted the Tahoe parked at that

address.

     The assembled law enforcement officers waited outside the

residence, but Alexander failed to appear, and no one responded to

knocks on the door.        The officers decided to seize the Tahoe and

called for a tow truck.      The tow truck triggered the Tahoe’s alarm.

Shortly    after   the    Tahoe   was   towed   away   to   the   impound   lot,

Alexander emerged from the residence, carrying the keys to the

Tahoe.     Alexander was placed under arrest pursuant to the open

warrant.    The law enforcement officers did not administer Miranda

warnings. Because Alexander was not wearing shoes or a jacket, the

officers took him inside the residence to get out of the cold while

they waited for Special Agent Cindy Buskey of the Drug Enforcement

Administration, who had followed the Tahoe and the tow truck to the

impound lot, to return and take custody of Alexander.

     While Alexander was being escorted toward the residence, he

was not questioned by the law enforcement officers.                However, on

his own, Alexander indicated that he “knew the sheriff’s department

was looking for him.”        He also repeatedly asked Detective Shawn

Scarlata of the Prince George’s County Police Department, “Where’s

my truck, What happened to my truck?”

     Once in the residence, Detective Scarlata asked Alexander if

there were any other persons in the residence or if there were any

weapons present.         Alexander indicated that there were no other


                                    - 23 -
people or weapons in the residence.          Detective Scarlata also asked

Alexander if there was “anything the agents needed to know about in

the truck,” to which Alexander responded, “No.          What truck are you

talking about?     What truck?”

      Upon    Special   Agent    Buskey’s    return,   and    without   being

questioned, Alexander volunteered that the alarm system on his

truck keys monitored the Tahoe and had alerted him of its seizure.

Special Agent Buskey explained to Alexander that he was under

arrest for his activities with Melvin and would be taken to the

courthouse in Greenbelt.        Alexander’s immediate response was, “You

can’t get arrested for driving around with somebody or letting

somebody use your car.”

      Detective Harold Black of the Prince George’s County Police

Department and another detective then drove Alexander to the United

States Courthouse in Greenbelt.        Without prompting or questioning

by   either   detective,   Alexander    volunteered    that    he   knew   law

enforcement had been looking for him because he had seen an

indictment; that the indictment described a phone conversation

between Alexander and Melvin which had taken place while Alexander

had been on vacation with his girlfriend in Hawaii; and that,

because Alexander knew that Melvin was “hot,” he had stopped

hanging out with Melvin.        Mistakenly believing that Alexander had

already received Miranda warnings, Detective Black then began to

ask Alexander questions, including questions about how long he had


                                    - 24 -
known Melvin.       In response to one of these questions, Alexander

indicated that he had known Melvin since high school.

     At trial, the government introduced all of the statements

outlined above.

                                             A

     Alexander      first      challenges         the    seizure       of   the   Tahoe.

Section 881(a)(4) of Title 21 declares that vehicles “which are

used, or are intended for use, to transport, or in any manner to

facilitate    the       transportation,          sale,   receipt,      possession,    or

concealment of [controlled substances]” are forfeitable to the

United States.           21 U.S.C. § 881(a)(4).                The government must

establish probable cause amounting to more than a mere suspicion to

believe the property was used to facilitate drug transactions.

United States v. Premises Known as 3639-2nd St. N.E., Minneapolis,

Minnesota,    869   F.2d       1093,   1095       (8th   Cir.    1989).       Once   the

government makes this showing, the burden shifts to the defendant

to show the property is not subject to forfeiture or that a defense

to forfeiture exists.          Id.      A forfeiture occurs at the time of

the unlawful act, although the seizure may not occur until some

time later.     United States v. One 1978 Mercedes Benz, Four-Door

Sedan, VIN: 116-036-12-004084, 711 F.2d 1297, 1302 (5th Cir. 1983)

(holding   that     §    881   does    not       place   any    time    limitation    on

forfeiture of property, and car seized three months after used in

illegal transaction valid); United States v. Kemp, 690 F.2d 397,


                                       - 25 -
401 (4th Cir. 1982) (seizure of vehicle for forfeiture need not be

contemporaneous   with    events    giving        law    enforcement      officials

probable cause for forfeiture).

     In this case, the second superseding indictment contained a

forfeiture allegation, seeking, inter alia, the forfeiture of all

property used to facilitate the commission of the conspiracy

alleged in Count One.       Moreover, law enforcement officers had

surveilled Alexander in the Tahoe on multiple occasions, including

when meeting with Melvin, prior to December 3, 2003.                   The officers

also knew from wiretaps and surveillance that Alexander and his

codefendants had discussed using new or different vehicles for

their trips to New York to obtain drugs and to deliver drug money

and that Alexander’s role in the conspiracy included driving and/or

otherwise   arranging    transportation      for        these   drug     acquisition

trips. Under these circumstances, we agree with the district court

that there was probable cause to support the warrantless seizure of

the Tahoe and that the subsequent inventory search of the vehicle

was proper.   See Cooper v. California, 386 U.S. 58, 61-62 (1967)

(holding that, when a vehicle is seized for forfeiture purposes, a

warrantless   inventory    search    can     be    made);       United    States   v.

Alvarez, 833 F.2d 724, 728 (7th Cir. 1987) (holding that, once a

vehicle is seized for forfeiture, it can be searched without a

warrant).




                                    - 26 -
                                  B

     Alexander next challenges the admissibility of the statements

he made to law enforcement.       The challenged statements can be

categorized as follows: Group One: Alexander’s statements (in the

form of questions) to Detective Scarlata, “Where’s my truck, What

happened to my truck?”; Group Two: Alexander’s statements (in the

form of questions) to Detective Scarlata, “What truck are you

talking about?   What truck?”; Group Three: Alexander’s explanation

to Special Agent Buskey concerning how the Tahoe’s alarm worked;

Group Four: Alexander’s statement to Special Agent Buskey, “You

can’t get arrested for driving around with somebody or letting

somebody use your car”; Group Five: Alexander’s statements to

Detective Black that he knew law enforcement had been looking for

him because he had seen an indictment; that he knew the indictment

described a phone conversation between Alexander and Melvin; and

that he had stopped hanging out with Melvin because he was “hot”;

and Group Six: Alexander’s statement to Detective Black that he had

known Melvin since high school.

     In Miranda, the Court held that, prior to interrogating a

suspect who is in custody, the suspect must be advised of certain

rights in order to protect his Fifth Amendment right against self-

incrimination.   384 U.S. at 467-68.    Thus, in order to claim a

Miranda violation, a suspect must have been in custody and the

suspect must have been interrogated. Thompson v. Keohane, 516 U.S.


                               - 27 -
99, 102 (1995).    The term “interrogation” under Miranda refers not

only to express questioning but also “to any words or actions on

the part of the police (other than those normally attendant to

arrest and custody) that the police should know are reasonably

likely to elicit an incriminating response from the suspect.”

Rhode Island v. Innis, 446 U.S. 291, 301 (1980).

     With regard to Alexander’s statements in Groups One, Three,

Four, and Five, it is clear that these statements were not made in

response to any police interrogation.          Therefore, these statements

were admissible under Miranda and Innis.

        Turning to Alexander’s statements in Group Two (in the form of

questions, “What truck are you talking about?          What truck?”), the

government contends that these statements were made in response to

valid safety related questions concerning the truck.

        In New York v. Quarles, 467 U.S. 649 (1984), the Supreme Court

established a narrow exception to Miranda for situations where

there is a threat to public safety.            Id. at 657-58.    The public

safety exception allows officers to question a suspect without

first Mirandizing him when necessary to protect either themselves

or the general public.     Id. at 655-58.      For example, in Quarles, an

armed    suspect   ran   into   a    crowded   supermarket   where   he   was

apprehended by the police.          Id. at 651-52.   The officers searched

the suspect and found an empty shoulder harness.                Id. at 652.

Without first giving Miranda warnings, they asked him where he had


                                     - 28 -
put the gun.      Id.    The suspect told the officers that the gun was

under some empty cartons in the store, and the gun was recovered.

Id.    The Court held that, even though the suspect was handcuffed

and    posed   no    threat     to    the    officers     when    questioned,    the

interrogation was permissible because the gun created a clear

danger to the public.         Id. at 657.          The Court held that “the need

for answers to questions in a situation posing a threat to the

public   safety      outweighs       the    need    for   the    prophylactic   rule

protecting     the      Fifth    Amendment’s         privilege      against     self-

incrimination.”       Id.     The exception to Miranda also applies where

there is a threat to the officers rather than the public.                     Id. at

659.

       In United States v. Mobley, 40 F.3d 688 (4th Cir. 1994), we

applied Quarles.        In that case, agents executing arrest and search

warrants asked Mobley, after he invoked his right to counsel,

whether “there was anything in the apartment that could be of

danger to the agents who would be staying to conduct the search

warrant, such as a weapon.”                 Id. at 691.         In response to the

question, Mobley stated that there was a weapon in the bedroom

closet on one of the shelves, and he led the agents to it.                       Id.

Emphasizing that Quarles stated “an exception to the Miranda rule,”

we cautioned against applying it in “an ordinary and routine arrest

scenario.”      Id. at 693.           We noted that, absent circumstances

“posing an objective danger to the public or police, the need for


                                       - 29 -
the   exception   is   not      apparent,   and   the   suspicion    that    the

questioner is on a fishing expedition outweighs the belief that

public safety motivated the questioning that all understand is

otherwise improper.”       Id.     Noting that the apartment had already

been secured, that Mobley was the only person present, and that no

one else lived there, we held that there was “no demonstration of

an ‘immediate need’ that would validate protection under the

Quarles exception.”       Id.

      In   this   case,    under    Mobley,   the   government      failed    to

demonstrate an immediate need that would validate protection under

the Quarles exception.          The Tahoe was already on its way to its

impound lot, and the government did not admit evidence that the

public had access to the impound lot so as to create a public

danger.    In the absence of such evidence, we are constrained to

conclude that Alexander’s Group Two statements were improperly

admitted at trial.

      With regard to Alexander’s statement that he had known Melvin

since high school (Group Six statement), the government does not

directly address this statement in its brief. However, it is clear

to us that this statement should not have been admitted at trial.

Alexander was in custody at the time and should not have been

questioned by Detective Black concerning his relationship with

Melvin.




                                    - 30 -
     The only remaining question, then, is whether the admission of

the Group Two and Group Six statements is harmless error.            See

Correll v. Thompson, 63 F.3d 1279, 1291 (4th Cir. 1995) (applying

harmless error standard to Miranda/Edwards violation); Mobley, 40

F.3d at 694 (holding that statement obtained in violation of

Miranda was harmless error where other evidence at trial clearly

established guilt).5

     In our view, the error in the admission of the Group Two and

Group Six statements is harmless.        The government’s case against

Alexander   on   the   drug   conspiracy     count   (Count   One)   was

unquestionably strong.     Alexander was Melvin’s driver and made


     5
      To the extent Alexander’s argument might be construed as a
claim that, because his Group Two statements are inadmissible, his
subsequent Group Three, Four, and Five statements are so tainted
that they too are inadmissible, we note that the Supreme Court has
rejected this argument. See United States v. Patane, 542 U.S. 630,
642 (2004) (plurality opinion) (holding that Miranda is not subject
to the fruit of the poisonous tree doctrine); Oregon v. Elstad, 470
U.S. 298, 309 (1985) (holding that a statement obtained in
violation of Miranda does not, by its own force, mandate the
inadmissibility of subsequent, similar statements that were
constitutionally obtained); see also Miranda, 384 U.S. at 478
(“[v]olunteered statements of any kind are not barred by the Fifth
Amendment and their admissibility is not affected”); United States
v. Cole, 315 F.3d 633, 636 (6th Cir. 2003) (holding that later
voluntary statement was admissible even when earlier statements
must be suppressed). Moreover, to the extent Alexander contends
that his Group Three, Four, and Five statements are involuntary, we
reject this argument as well. These statements were knowingly and
voluntarily made on Alexander’s own initiative.      Finally, even
assuming that the Group Three, Four, and Five statements were
tainted by the law enforcement officers’ earlier, unwarned,
custodial interrogation of Alexander, their admission would be
harmless error for the same reasons, as explained infra, that the
admission of the Group Two and Group Six statements is harmless
error.

                                - 31 -
numerous trips to New York to assist in the acquisition of cocaine.

Numerous wire intercepts demonstrated that Alexander was a major

participant in the conspiracy.        With regard to Alexander’s § 922

(g)(1) conviction (Count Thirteen), the government’s evidence was

equally overwhelming.        The government presented evidence that the

Tahoe    was   parked   at   Alexander’s     girlfriend’s   residence,   and

Alexander was seen on numerous occasions driving the truck. At the

time the Tahoe was seized, Alexander repeatedly asked Detective

Scarlata questions concerning the whereabouts of his truck.               He

also implied to Special Agent Buskey that the truck was his.

Alexander possessed the keys to the truck at the time of the

seizure and was familiar with the truck’s alarm system.                  The

government also presented evidence that vehicles used as part of

the conspiracy were often titled in the names of relatives of the

coconspirators.         Moreover,   on     several   occasions,   Alexander

discussed the possession/use of weapons with his coconspirators.

That Alexander possessed the weapon recovered during the inventory

search of the Tahoe simply was never seriously in doubt.           In sum,

in view of the evidence properly admitted at trial, we conclude

that the admission of the Group Two and Group Six statements is

harmless error.6




     6
      We also find no merit to Alexander’s argument that there is
insufficient evidence to support his conviction on Count Thirteen.

                                    - 32 -
                                   IV

     Following his arrest, Melvin made several statements after

waiving his Miranda rights.     In particular, Melvin made statements

about his distribution of crack.        He also made statements to the

effect that he knew that one of his customers, Jamere Hall, was

cooperating with law enforcement; that he had been kidnapped in the

course of his drug-trafficking activities; and that he owned guns

and expensive watches.        At trial, the government offered these

statements as admissions against Melvin’s interest, see Fed. R.

Evid. 801(d)(2)(A), and, at the conclusion of the trial, the

district court gave the following limiting instruction:

     You are cautioned that the evidence of one defendant’s
     statement to the authorities after his arrest about his
     own conduct may not be considered or discussed by you in
     any way with respect to any defendant on trial other than
     the defendant who made the statement.

     Jones, Mason, and Alexander argue that Melvin’s statements

directly implicated them and therefore were inadmissible under

Bruton v. United States, 391 U.S. 123 (1968).        Under Bruton, the

Sixth Amendment prohibits the use, at a joint trial, of an out-of-

court   confession   by   a    nontestifying   defendant   against   his

codefendant if the confession directly incriminates the codefendant

as well.   Id. at 126.    However, “[a] Bruton problem exists only to

the extent that the codefendant’s statement in question, on its

face, implicates the defendant.”        United States v. Locklear, 24

F.3d 641, 646 (4th Cir. 1994).          As long as the nontestifying


                                 - 33 -
defendant’s    statement    does   not   on   its   face   inculpate   the

codefendant, it is admissible, even it if it becomes incriminating

when linked with other evidence. See Richardson v. Marsh, 481 U.S.

200, 208-09 (1987).

     Unfortunately    for   Jones,   Mason,   and   Alexander,   Melvin’s

statements did not facially incriminate them.              His statements

mention no other appellant, whether by name, description, or role.

In fact, the only other person mentioned by Melvin by name was

Jamere Hall.     Thus, Melvin’s statements must be linked to other

evidence in order to incriminate the appellants.              Under such

circumstances, the admission of Melvin’s statements did not run

afoul of Bruton, as interpreted by the Supreme Court in Richardson.



                                     V

     The appellants also challenge the admission of a firearm

seized during a vehicle search following a traffic stop of Jones

and Alexander.    The facts concerning this issue are as follows.

     On January 25, 2002 at 3:30 a.m., Officer Scott Yankowy of the

Greenbelt Police Department detected on radar a vehicle speeding at

seventy-eight miles per hour in a posted fifty mile per hour zone.

The vehicle did not stop when Officer Yankowy pursued it for at

least a mile while displaying his lights and using his siren.          The

driver, Jones, parked in a secluded, poorly-lit area with sparse to

no traffic.    Jones exited the vehicle and walked towards Officer


                                   - 34 -
Yankowy in his car, until the officer drew his weapon and told

Jones to stay in his car and ordered all three men in the car to

keep their hands in plain view.   Officer Yankowy noticed the back

seat passenger, Alexander, make a movement towards the floorboard

of the car.

     Once police backup had arrived and the three men were removed

from the car, Officer Yankowy noticed in plain view in the back

seat what he recognized as a “Slim Jim” burglary tool.   A search of

the entire vehicle ensued, leading to the discovery of a loaded .45

caliber handgun in the glove compartment of the vehicle, as well as

drug paraphernalia located in a grocery bag in the passenger

compartment.    The gun had a fully-loaded magazine containing five

rounds, with a sixth round loaded in the chamber and ready to fire.

The vehicle was titled in the name of Audrey Melvin, the mother of

Deone Melvin.

     At trial, the government offered evidence of the traffic stop,

the arrest of the vehicle occupants, and the discovery of the

firearm and drug paraphernalia.    An objection was lodged against

the admission of this evidence, which the district court overruled.

     “[E]vidence of acts committed pursuant to a conspiracy and

offered to prove the defendant’s membership or participation in the

conspiracy are not extrinsic evidence, i.e., evidence of other

acts, for purposes of Rule 404(b).”       United States v. Garcia

Abrego, 141 F.3d 142, 175 (5th Cir. 1998) (citation and internal


                               - 35 -
quotation marks omitted).              “Acts committed in furtherance of the

charged conspiracy are themselves part of the act charged.”                            Id.

“Thus, evidence of such acts constitutes intrinsic evidence--that

is, direct evidence of the charged conspiracy itself.”                         Id.

     In this case, the circumstances of the stop, including the

fact that the vehicle was titled in Audrey Melvin’s name, was

properly offered in connection with Count Three of the second

superseding indictment, the money laundering conspiracy count;

indeed, this incident was charged as an overt act in that count.

Second, the stop, and, in particular, the fact that Jones and

Alexander were stopped in a car titled in Melvin’s mother’s name

with a firearm and drug paraphernalia, was properly offered as

direct evidence of their participation in the drug conspiracy

charged   in    Count     One     of    the     second    superseding        indictment.

Accordingly, the district court did not err in admitting this

evidence as evidence intrinsic to the conspiracies charged in

Counts One and Three.



                                              VI

     Alexander      also    argues       that      the   district    court     erred    in

admitting      evidence      of        his     prior     felony      conviction        for

transportation of a firearm.             Prior to trial, Alexander offered to

stipulate      to   his    prior       felony      conviction       for    purposes     of

establishing his felon status under § 922(g)(1).                          The government


                                         - 36 -
agreed to stipulate to the fact of Alexander’s prior conviction,

but also sought to introduce the circumstances of the conviction as

Rule 404(b) evidence on the issue of Alexander’s knowledge.               The

district court permitted the government to introduce a description

of the circumstances surrounding the conviction under Rule 404(b)

and gave a limiting instruction to the jury.

     On appeal, Alexander argues that district court was obligated

to accept his stipulation and was required to bar any evidence

concerning the prior conviction, relying on Old Chief v. United

States, 519 U.S. 172 (1997).          This argument is without merit.

     The Supreme Court held in Old Chief that the district court

abused its discretion in refusing a defendant’s offer to stipulate

to his status as a felon under § 922(g)(1) because the risk of

prejudice outweighed the probative value of the prior-conviction

evidence.    519 U.S. at 191.        Courts have recognized, however, that

Old Chief does not control a case where the prior conviction

evidence    is   offered   to    prove    an   issue    which   Rule    404(b)

specifically     permits   to   be    proven   by   other   crimes   evidence,

assuming the issue is relevant and subject, of course, to Rule 403

balancing. See, e.g., United States v. Frazier, 280 F.3d 835, 846-

48 (8th Cir. 2002) (holding that Old Chief does not bar evidence

admitted to prove issue specifically authorized by 404(b)).              Here,

the circumstances surrounding Alexander’s prior conviction, which

involved possession of a firearm, was admitted under Rule 404(b) to


                                     - 37 -
establish Alexander’s knowing and intentional possession of the

weapon recovered in the Tahoe.     Because this was a permissible use

of Rule 404(b), Alexander’s reliance on Old Chief is misplaced.

     In any event, any error here is harmless.            Ample evidence

supports     the   jury’s   determination     that   Alexander    knowingly

possessed the firearm found in the Tahoe.             When Alexander was

initially apprehended, he possessed the keys to the Tahoe and

referred to the Tahoe as his truck.         Indeed, Alexander had been

observed driving the vehicle on many occasions.            Moreover, law

enforcement officers had intercepted phone calls in which Alexander

acknowledged keeping a firearm in his vehicle on more than one

occasion.    Considering the nature of the evidence before the jury,

we unhesitatingly conclude that the prior conviction played no role

in the outcome of the trial on Alexander’s § 922(g)(1) count.          See

United States v. Singleton, 441 F.3d 290, 295-96 (4th Cir. 2006)

(affirming    on   harmless   error   basis     constructive     possession

conviction, despite purported impermissible admission of hearsay).



                                   VII

     Melvin contends that there is insufficient evidence in the

record to support his convictions on Counts Six, Seven, and Eight

of the second superseding indictment.          More specifically, Melvin

contends that there is no evidence to show that he constructively

possessed the weapons at issue.


                                  - 38 -
     When addressing sufficiency of the evidence challenges, we

must affirm the jury’s verdict “if there is substantial evidence,

taking the view most favorable to the Government, to support it.”

Glasser v. United States, 315 U.S. 60, 80 (1942).   “[S]ubstiantial

evidence is evidence that a reasonable finder of fact could accept

as adequate and sufficient to support a conclusion of a defendant’s

guilt beyond a reasonable doubt.” United States v. Burgos, 94 F.3d

849, 862 (4th Cir. 1996) (en banc).     Thus, “we shall reverse a

verdict [only] if the record demonstrates a lack of evidence from

which a jury could find guilt beyond a reasonable doubt.”   Id.

     The government’s proof at trial on these counts related to the

evidence recovered by law enforcement officers during the search of

several locations. In the apartment which Melvin shared with Jones

in Upper Marlboro, Maryland, law enforcement officers found a Glock

.45 caliber pistol in Melvin’s bedroom, the same room where Melvin

was found and arrested.   That gun, which was charged in Count Six

(§ 924(c)(1) violation), was found in close proximity to drug

ledgers, drug packaging material, ammunition, and more than $1,200

in drug proceeds. This evidence is more than sufficient to support

Melvin’s conviction on Count Six.   See United States v. Mitchell,

104 F.3d 649, 652 (4th Cir. 1997) (holding that, in a § 924(c)(1)

prosecution, the government must prove that the defendant used or

carried a firearm, and the defendant did so during and in relation

to a drug trafficking offense or crime of violence).


                              - 39 -
     Law enforcement officers also searched the home of Dana Dark

at 4310 Lavender Lane, Bowie, Maryland.          On June 22, 2003, Antonio

Mines, an associate of Melvin and Jones, had been stopped by law

enforcement officers while driving a green Ford Explorer that had

been transferred from Melvin to Jones to Mason to Mines.              During

that stop, law enforcement officers recovered a gun, a white

powdery substance, and money in a hidden compartment.             Thereafter,

the officers intercepted a series of calls over the wiretaps in

which    Melvin   and    Jones   discussed     their   concern    about     the

possibility that law enforcement would obtain search warrants for

their residence in the wake of Mines’ arrest.          As a result, Melvin

and Jones discussed the need to store some of their guns at the

Lavender Lane location.        In coded language, Melvin directed Jones

to have Audrey Melvin take the guns to Lavender Lane.                      In a

subsequent call, Audrey Melvin reported to Melvin that she and

Jones had gone that morning to “put those things up at Dana’s

house,” a reference to Lavender Lane.              At that location, the

officers found a Ruger 9 mm pistol, a Heckler & Koch .40 caliber

pistol, an Intratec 9 mm pistol, and a Masterpiece Arms .45 caliber

pistol, as well as numerous magazines and rounds of ammunition.

These four weapons were charged in Count Seven, which charged

Melvin   and   Jones    with   violating   §   924(c)(1),   and   aiding    and

abetting the same.




                                   - 40 -
     Melvin contends that there is insufficient evidence in the

record to support the jury’s conclusion that he constructively

possessed the firearms found at the Lavender Lane location.               He

points out that the government did not present any evidence that he

possessed   the   weapons   that   were     ultimately   recovered   at   the

location.

     Melvin’s argument misses the mark.           In Count Seven, he was

charged with violating § 924(c)(1), and aiding and abetting the

commission of a § 924(c)(1) violation.          Under § 924(c)(1), anyone

who uses or carries a firearm, during and in relation to a drug

trafficking crime, is guilty of an offense against the United

States.   18 U.S.C. § 924(c) (1).     Further, a defendant is liable as

an aider and abettor for use of a firearm during and in relation to

a drug trafficking crime when his accomplice uses a firearm in

relation to jointly undertaken criminal activity.          See Rattigan v.

United States, 151 F.3d 551, 557-58 (6th Cir. 1998) (defendant may

be convicted of aiding and abetting a § 924(c) violation even if

the defendant never had actual possession of a firearm during the

course of committing the crime); United States v. Wilson, 135 F.3d

291, 305 (4th Cir. 1998) (discussing aider and abettor liability

for § 924(c)(1) violations).        In this case, there was more than

enough evidence presented at trial for the jury to reasonably find

that Melvin aided and abetted Jones’ possession of the firearms

found at the Lavender Lane location and that those firearms were


                                   - 41 -
used       during   and   in   relation   to     the   conspiracy   to   distribute

cocaine.

       At the residence of Audrey Melvin, Melvin’s mother, in a room

used by Melvin and which contained documents in Melvin’s name and

some of his other belongings, law enforcement officers found a

rifle.       This evidence is more than sufficient to sustain Melvin’s

Count Eight § 922(g)(1) conviction.                    See Moye, 454 F.3d at 395

(setting forth elements of § 922(g)(1) offense).7



                                          VIII

       Jones, Mason, and Alexander argue that the district court

erred when it refused to give a multiple conspiracy instruction to

the jury on Count One of the second superseding indictment.                       A

multiple conspiracy jury instruction is required only when “the

proof at trial demonstrates that [the defendant was] involved only

in   separate       conspiracies    unrelated      to    the   overall   conspiracy

charged in the indictment.” United States v. Squillacote, 221 F.3d

542, 574 (4th Cir. 2000) (citation and internal quotation marks

omitted).       A court commits reversible error by not giving such an

instruction only when the defendant can establish that he was

“prejudiced by the variance between the single conspiracy charged

in the indictment and the multiple conspiracies proven at trial.”



       7
      Of note, the prior felony and interstate commerce elements
are not in dispute.

                                      - 42 -
Id.       at 575 (citation and internal quotation marks omitted).       To

establish prejudice, the defendant must show that “there are so

many defendants and so many separate conspiracies before the jury

that the jury was likely to transfer evidence from one conspiracy

to    a    defendant   involved   in   an   unrelated   conspiracy.”   Id.

(citation and internal quotation marks omitted).               Finally, to

determine whether the evidence suggests a single conspiracy or

multiple conspiracies, we consider factors such as “the nature of

the activities, the location where the alleged events of the

conspiracy occurred, the identity of the co-conspirators, and the

time frame.”      United States v. Burns, 432 F.3d 856, 863 (8th Cir.

2005).

          In this case, the government’s evidence involved the same

individuals, Jones, Mason, Alexander, Omar, Despiau, Elzey, and

Wilder, working with each other to conduct the same activity, the

distribution of cocaine and crack, in the same locations throughout

the District of Maryland, and during the time frame alleged in the

indictment.      As a result, the evidence amply supports the jury’s

conclusion that Jones, Mason, and Alexander were part of the single

conspiracy charged in the indictment. United States v. Bowens, 224

F.3d 302, 308 (4th Cir. 2000) (holding that it was not error for

the district court to refuse to instruct the jury on multiple




                                   - 43 -
conspiracies where evidence did not support the existence of

multiple conspiracies).8



                                IX

                                A

     Jones claims that the 300 month sentence imposed by the

district court on Count One of the second superseding indictment

violated the principles outlined in the Supreme Court’s decision in

United States v. Booker, 543 U.S. 220 (2005).

     Under Booker, a sentencing court is no longer bound by the

sentencing range prescribed by the Sentencing Guidelines.     United

States v. Moreland, 437 F.3d 424, 431-32 (4th Cir.), cert. denied,

126 S. Ct. 2054 (2006).    However, in imposing a sentence post-

Booker, the court still must calculate the applicable sentencing

range under the Guidelines after making the appropriate findings of

fact and consider the range in conjunction with other relevant

factors under the Guidelines and § 3553(a).     Id. at 432.     This

court will affirm a post-Booker sentence if it “is within the

statutorily prescribed range and is reasonable.”       Id. at 433

(citation and internal quotation marks omitted).




     8
      Because a multiple conspiracy instruction was not required,
it follows that Jones, Mason, and Alexander were not entitled to a
severance based on their allegation that the government’s evidence
involved multiple conspiracies.

                              - 44 -
      In this case, the jury found that Jones was part of a

conspiracy to distribute in excess of five kilograms of cocaine and

fifty grams of crack. Accordingly, the statutory maximum for Count

One   was   life   imprisonment.     21     U.S.C.   §   841(b)(1)(A).    In

sentencing Jones, the district court determined that Jones was

responsible for in excess of 150 kilograms of cocaine, which placed

him at a base offense level of 38, United States Sentencing

Commission, Guidelines Manual, § 2D1.2(c)(1).              The court added

three levels to Jones’ base offense level for his role as a manager

or supervisor in the drug conspiracy, id. § 3B1.1(b). Coupled with

Jones’ criminal history category of III, his total offense level of

41 produced a sentencing range of 360 months to life imprisonment.

After considering the § 3553(a) factors, the court sentenced Jones

to 300 months’ imprisonment on Count One.

      Jones argues that his sentence was higher than the sentence

allowed under the jury-found facts.         According to Jones, the jury-

found facts (in excess of five kilograms of cocaine and in excess

of fifty grams of crack) would have placed him at a base offense

level of 32, instead of the base offense level of 38 found by the

district court.

      Jones’ argument misconstrues Booker’s constitutional analysis,

which focuses on the actual sentence imposed, not on the offense

level used in computing the sentence under the Guidelines.               See

United States v. Hughes, 401 F.3d 540, 547 (4th Cir. 2005) (“In


                                   - 45 -
Booker, the Court ruled that a sentence exceeding the maximum

allowed based only on the facts found by the jury violates the

Sixth Amendment.”).       Here, on the facts found by the jury, Jones

was eligible for a sentence of life imprisonment on Count One.              The

actual sentence imposed was 300 months’ imprisonment.                     Jones’

sentence, in other words, fell short of the maximum sentence that

the   court   could    have   imposed       based   solely   upon   the   jury’s

determinations.       Thus, there was no constitutional Booker error.

                                        B

      Jones also claims that, because the government failed to

refile an information regarding a prior conviction before trial on

the second superseding indictment, the government violated the

dictates of 21 U.S.C. § 851.9

      Prior to Jones’ first trial on the drug conspiracy charge, the

government filed a § 851 notice, specifically referring to Jones’




      9
      Section 851 provides that, where the government seeks to
establish prior convictions for the purpose of increasing the
applicable criminal penalties for a drug offense under § 841, the
proper procedure is as follows:

      No person who stands convicted of an offense under this
      part shall be sentenced to increased punishment by reason
      of one or more prior convictions, unless before trial, or
      before entry of a plea of guilty, the United States
      attorney files an information with the court (and serves
      a copy of such information on the person or counsel for
      the person) stating in writing the previous convictions
      to be relied upon.

21 U.S.C. § 851(a)(1).

                                  - 46 -
prior conviction for a felony drug offense.   The changes to Count

One of the second superseding indictment were immaterial.

     Jones claims that the government was required to refile the

§ 851 notice before it could seek the twenty-year mandatory minimum

sentence outlined in § 841(b)(1)(A).     This argument is without

merit.

     Under existing case law, the government was not required to

refile its notice after the return of the second superseding

indictment.   See, e.g., United States v. Cooper, 461 F.3d 850, 854

(7th Cir. 2006) (holding that, “where the Government files a timely

Section 851 notice, it is not required to file a second notice

after an intervening event, such as a trial or a superseding

indictment, in the same case”); United States v. Mayfield, 418 F.3d

1017, 1020 (9th Cir. 2005) (holding that “filing the information

and giving the section 851(a) notice before [the defendant’s] first

trial obviated any need to refile the information and regive that

notice before his second trial”); United States v. Kamerud, 326

F.3d 1008, 1014 (8th Cir. 2003) (holding that “the government is

not required to refile a notice of enhanced sentence under 21

U.S.C. § 851 after the return of a superseding indictment”); United

States v. Williams, 59 F.3d 1180, 1185 (11th Cir. 1995) (holding

that, once filed, an information need not be refiled for each

consecutive trial in the same court).     In this case, the crime

charged in Count One of the second superseding indictment was not


                              - 47 -
fundamentally different from the crime charged in Count One of the

superseding indictment, and both indictments were charged in the

same court.    Jones was given ample notice that he was subject to an

enhanced sentence if the jury convicted him of a conspiracy to

distribute in excess of five kilograms of cocaine and fifty grams

of crack.     Accordingly, we hold that the government’s failure to

refile the § 851 notice prior to Jones’ second trial did not result

in the imposition of an erroneous sentence.



                                   X

     For the reasons stated herein, the judgments of the district

court are affirmed.

                                                            AFFIRMED




                                - 48 -